RENDERED: JULY 16, 2021; 10:00 A.M.
                              TO BE PUBLISHED

                   Commonwealth of Kentucky
                               Court of Appeals

                                  NO. 2020-CA-0295-MR

JULIUS J. PAOLI, III                                                             APPELLANT


                   APPEAL FROM MARION CIRCUIT COURT
v.                HONORABLE ALLAN RAY BERTRAM, JUDGE
                          ACTION NO. 17-CI-00253


TERESA W. PAOLI                                                                    APPELLEE


                                          OPINION
                                         AFFIRMING

                                        ** ** ** ** **

BEFORE: CALDWELL, JONES, AND TAYLOR, JUDGES.

TAYLOR, JUDGE: Julius J. Paoli, III, brings this appeal from a Property Division

Order of the Marion Circuit Court entered on October 23, 2019.1 We affirm.

               Julius J. Paoli, III, and Teresa W. Paoli were married December 27,

1980, in Lebanon, Marion County, Kentucky. After their marriage, the parties


1
 By order entered February 20, 2020, the Marion Circuit Court denied Julius J. Paoli, III’s,
motion to alter, amend, or vacate the October 23, 2019, Property Division Order. A decree
dissolving the marriage was also entered on October 23, 2019, which is not at issue in this
appeal.
relocated to Pennsylvania. Upon moving to Pennsylvania, for approximately eight

years, Teresa worked with Julius training thoroughbred horses. After the parties’

first child was born in 1988, Teresa became a stay-at-home mother; their second

child was born in 1990. Teresa subsequently homeschooled the parties’ two

children from preschool through high school. After the children’s education was

completed, Teresa worked part-time outside the home. Teresa initially worked as a

pre-school aide and then as a physical therapy assistant.2 Throughout the marriage,

Julius worked outside the home.

              On June 28, 2017, the parties separated, and Teresa moved back to

Marion County, Kentucky. Julius remained in the parties’ marital residence in

Pennsylvania. Teresa filed a Verified Petition for Dissolution of Marriage on

December 1, 2017. Julius responded with a motion to dismiss the petition as it was

filed before Teresa had resided in Kentucky for the requisite six-month period.

Teresa subsequently filed an Amended Verified Petition for Dissolution of

Marriage on January 19, 2018.

              An evidentiary hearing was conducted by the circuit court on March

4, 2019. Teresa and Julius were the only witnesses to testify. Following the

hearing, the parties submitted briefs setting forth their respective positions



2
 Teresa W. Paoli was unable to continue working due to back pain and was subsequently
determined to be permanently disabled as of December 1, 2018.

                                            -2-
regarding the unresolved property issues. A Decree of Dissolution of Marriage and

a Property Division Order were simultaneously entered on October 23, 2019. The

Property Division Order restored each parties’ nonmarital property, divided the

parties’ marital property, and denied Teresa’s request for spousal maintenance.

Julius filed a timely motion to alter, amend, or vacate the October 23, 2019,

Property Division Order. An order was entered February 20, 2020, denying

Julius’s motion to alter, amend, or vacate. This appeal follows.

              We begin our analysis by noting that an evidentiary hearing was

conducted by the circuit court in adjudicating the contested issues in this divorce

proceeding.3 Accordingly, our review of the circuit court’s findings of fact will

proceed pursuant to Kentucky Rules of Civil Procedure (CR) 52.01, which

provides that “[f]indings of fact, shall not be set aside unless clearly erroneous[.]”

A finding of fact is not clearly erroneous if supported by substantial

evidence. Moore v. Asente, 110 S.W.3d 336, 354 (Ky. 2003). Any questions of

law raised on appeal are reviewed de novo. Allen v. Devine, 178 S.W.3d 517, 524

(Ky. App. 2005). If the factual findings are supported by substantial evidence and

the correct law was applied by the court below, the court’s decision will not be




3
 The evidentiary hearing was essentially a bench trial where the case was tried upon the facts
without a jury. This requires the application of Kentucky Rules of Civil Procedure (CR) 52.01 in
our review.

                                              -3-
disturbed absent an abuse of discretion. M.C. v. Cabinet for Health and Family

Servs., 614 S.W.3d 915, 921 (Ky. 2021).

             Julius’s contentions of error in this appeal focus upon the circuit

court’s division of the parties’ marital property. The division of marital property in

a dissolution of marriage proceeding is governed by Kentucky Revised Statutes

(KRS) 403.190. Section (1) of KRS 403.190 provides that the circuit court must

divide marital property in “just proportions considering all relevant factors”

including the contribution each spouse made in acquiring the property, the value of

the property each spouse is receiving, the duration of the parties’ marriage, and the

economic circumstances of each spouse once the property is divided. KRS

403.190(1)(a)-(d); see McGowan v. McGowan, 663 S.W.2d 219, 223-24 (Ky. App.

1983). As KRS 403.190 merely requires “considering” all the factors relevant to a

just or equitable division of marital property, the circuit court has wide discretion

in its decision. Hempel v. Hempel, 380 S.W.3d 549, 553 (Ky. App. 2012). And,

the circuit court’s division of marital property will not be disturbed on appeal

absent an abuse of discretion. Muir v. Muir, 406 S.W.3d 31, 34 (Ky. App.

2013) (citation omitted).

             Julius’s first contention of error is that the circuit court erred in its

valuation and division of the parties’ personal property. In this regard, Julius

asserts the circuit court: (1) erred in its valuation of the marital items of personal


                                           -4-
property divided among the parties; (2) failed to offset the value of the property

Teresa took when the parties separated against Teresa’s award of personal

property; and (3) erroneously classified a hot tub as personal property.

             In the October 23, 2019, Property Division Order, the circuit court

assigned values to items of marital personal property remaining in the marital

residence after Teresa’s departure. The largest value assigned to a single item was

the parties’ hot tub. The hot tub was apparently located in the garage of the marital

residence and the circuit court valued it at $3,000. Julius argued that the hot tub

was part of the real estate and not personalty. The other items valued by the court

included various pieces of furniture, numerous household items, and miscellaneous

tools and lawn care items. Other than two end tables and a coffee table, Julius was

awarded all of the remaining personalty including the hot tub. After assigning a

value to each of the items, the circuit court then awarded Teresa one-half of the

total value of the personal property, or $4,815.

             To begin, we note when the parties separated that Teresa had taken

personalty from the residence by agreement of the parties. There was no evidence

presented regarding the value of this personalty. Thus, any claim for offset for its

value against the final property division was not properly preserved below.

             Teresa testified she believed the personal property remaining in the

marital residence had a total value of between $8,000 to $10,000. Teresa’s


                                         -5-
testimony was subsequently summarized in her post-trial memorandum and values

were assigned to each individual item of personal property. Julius, on the other

hand, failed to present any evidence regarding the value of the items of personal

property. In fact, Julius only assigned values to the items of personal property in

his motion to alter, amend, or vacate the court’s October 23, 2019, Property

Division Order. At the hearing on the motion to alter, amend, or vacate, there was

some discussion among counsel regarding whether Julius intended to sell the

marital residence, and if so, whether the hot tub would be sold with the house.

Regardless, the only evidence presented regarding the value for the hot tub was a

$3,000 value provided by Teresa. There was no evidence to establish that the hot

tub had become a fixture to the real estate. Accordingly, upon a thorough review

of the record, we believe there was sufficient evidence presented to support the

circuit court’s valuation and division of the personal property, and we do not

believe the court abused its broad discretion in the valuation and division of same.

             Julius next specifically contends the circuit court erred in its division

of the cash located in the parties’ safe-deposit box. There was conflicting evidence

presented by the parties regarding the amount of cash Teresa withdrew from the

safe-deposit box. Teresa testified there was $10,000 cash in the safe-deposit box

and that she took one-half of the funds, or $5,000, and left the other $5,000 for

Julius. Julius testified there was no money left in the safe-deposit box and claims


                                          -6-
Teresa removed the entire amount. Julius testified a ledger was kept in the safe-

deposit box and he produced a photocopy. Julius claimed the photocopy

demonstrated that all the cash had been withdrawn from the safe-deposit box.

Teresa testified that the notations on the ledger were not authentic as they were not

all in her handwriting. Teresa also pointed out that part of the ledger entries on the

photocopy had been concealed by a sticky note placed on the ledger before it was

copied.

             As noted, it is well-settled in Kentucky that when conflicting evidence

is presented in an evidentiary hearing conducted without a jury, our review

proceeds pursuant to CR 52.01. CR 52.01 specifically provides that in actions

tried without a jury, the circuit court has the sole authority to judge the credibility

of witnesses. And, “[r]egardless of conflicting evidence . . . ‘due regard shall be

given to the opportunity of the trial court to judge the credibility of the witnesses’

because judging the credibility of witnesses and weighing evidence are tasks

within the exclusive province of the trial court.” Asente, 110 S.W.3d at

354 (quoting CR 52.01) (footnotes omitted). As the credibility of the witnesses in

a bench trial is within the sole province of the circuit court, we cannot say the court

erred by accepting Teresa’s testimony that she only removed $5,000 from the safe-

deposit box and left $5,000 for Julius.




                                           -7-
             Julius also asserts the circuit court erred in its division of the parties’

2017 joint income tax refund in the amount of $3,044. Julius contends that an

equal division of the 2017 tax refund was in error because the refund was

generated solely from income he earned. Julius specifically claims that the equal

division of such tax refund was in contravention of KRS 403.190(1)(a), which

requires that the court consider the contribution of each spouse in obtaining the

asset. Julius essentially argues that because he earned the income, he should get

the entire tax refund.

             It is well-established that income earned during the parties’ marriage

is marital property. Dotson v. Dotson, 864 S.W.2d 900, 902 (Ky. 1993). And,

pursuant to KRS 403.190(1) a circuit court shall divide the parties’ marital

property “in just proportions considering all relevant factors[.]” And, among the

relevant factors is the “[c]ontribution of each spouse to acquisition of the marital

property, including contribution of a spouse as homemaker[.]” KRS

403.190(1)(a).

             In the case sub judice, the circuit court was clearly cognizant that

income earned during a marriage is generally marital property. Therefore, Julius’s

assertion that he is entitled to the entire tax refund because he earned the income is

without merit. The circuit court obviously considered the contribution of Teresa as




                                          -8-
a homemaker spouse and of Julius as the wage earner. As such, we do not believe

the circuit court erred in its equal division of the parties’ 2017 income tax refund.

             Julius’s next contention is that the circuit court erred in its equal

division of Julius’s retirement accounts. Again, Julius’s assertion is based upon

the fact that the retirement accounts, which totaled approximately $400,000, were

funded solely by income he earned during the marriage.

             The same basic analysis applies here as set forth above regarding

division of the parties’ 2017 joint income tax refund. The fact that Julius worked

outside the home and generated the income to fund the retirement accounts is not

dispositive of the issue. It is well-established that retirement benefits are subject to

division as marital property to the extent they were accumulated during the

marriage. Tager v. Tager, 588 S.W.3d 183, 185 (Ky. App. 2019) (citation

omitted). And, pursuant to KRS 403.190(1), the circuit court must divide marital

property in just proportions while considering all relevant factors including the

contribution each spouse made in acquiring the property, the value of the property

each spouse is receiving, the duration of the parties’ marriage, and the economic

circumstances of each spouse once the property is divided. KRS 403.190(1)(a)-

(d).

             In this case, the circuit court properly considered Teresa’s contribution

as the homemaker spouse, the duration of the almost 39-year marriage, and


                                          -9-
Teresa’s economic circumstances, including her being disabled. See KRS

403.190(1); see McGowan, 663 S.W.2d at 223-24. Teresa’s only income was $223

per month in social security disability payments and $305 per month in SSI

benefits. The court denied Teresa’s request for maintenance, which is not an issue

in this appeal. The court declined to award maintenance in part based on the

equitable division of assets, including the retirement accounts. We find no legal

error in this division and, thus, do not believe the circuit court abused its discretion

in the equal division of the retirement accounts between the parties.

             Julius’s final argument on appeal is that the circuit court erred in

awarding Teresa one-half of the equity in the marital residence. The basis for

Julius’s assertion is that despite being the sole wage earner during much of the

marriage, Teresa was awarded one-half of the retirement accounts; thus, Julius

believes he is entitled to more than an equal division of the equity in the marital

residence.

             In this case, there was conflicting testimony regarding the value of the

marital residence. Neither party introduced an appraisal of the residence at the

evidentiary hearing. Julius acknowledged that the residence had been previously

appraised for $220,000; however, he opined that without needed repairs it only had

a value of $200,000. Julius testified that cost of necessary repairs would be

$59,203, but acknowledged some of those repairs had since been performed. The


                                          -10-
Property Valuation Administrator (PVA) assessed the value of the residence as

$211,432. As of March 1, 2018, the balance on the parties’ mortgage was

$129,063.67. The circuit court ultimately utilized the PVA value, then subtracted

the outstanding mortgage, and calculated the parties’ equity in the marital

residence as $82,368.33. The circuit court ordered Julius to pay Teresa one-half of

the equity in the marital residence, or $41,184.17, if he elected to remain in the

marital residence. However, if Julius elected to sell the marital residence, the court

then ordered the parties to divide the net proceeds equally. We do not believe that

an equal division of the equity in the marital residence was in error. If Julius was

dissatisfied with the court’s determination of the equity, he could have opted for

the circuit court’s second option, which was to sell the marital residence and

equally divide the proceeds with Teresa. The court did not abuse its discretion on

this issue.

              We further note that Julius argues the cumulative effect of the alleged

erroneous decisions by the court in the division of marital property is unjust and

otherwise fails to divide the property in just proportions as required by KRS

403.190. Having concluded that the court’s rulings were not in error, this

argument must also fail.

              For the foregoing reasons, the October 23, 2019, Property Division

Order of the Marion Circuit Court is affirmed.


                                         -11-
           ALL CONCUR.

BRIEFS AND ORAL ARGUMENT     BRIEF AND ORAL ARGUMENT
FOR APPELLANT:               FOR APPELLEE:

Jonathan R. Spalding         Dawn L. McCauley
Lebanon, Kentucky            Lebanon, Kentucky




                           -12-